Citation Nr: 0112025
Decision Date: 04/26/01	Archive Date: 05/21/01

DOCKET NO. 01-00 439               DATE APR 26, 2001

THE ISSUE 

Whether attorney fees are reasonable.

ATTORNEY FOR THE BOARD 

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1967 to
September 1971, and from October 1983 to December 1984.

The claimant in the present case is an attorney who was retained by
the veteran in March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on
its own motion, pursuant to 38 U.S.C.A. 5904(c)(2) (West 1991 &
Supp. 2000), to review the reasonableness of a September 2, 1997,
attorney fees.

The Board notified both the veteran and his attorney by letter on
November 28, 2000, that, on the Board's own motion pursuant to 38
U.S.C.A. 5904(c), the September 1997 fee agreement was going to be
reviewed for reasonableness. They were advised that any additional
evidence or argument should be submitted to the Board within 30
days. The attorney responded by letter dated December 21, 2000, the
contents of which are discussed more fully in the body of this
decision.

FINDINGS OF FACT

1. In a decision dated in April 199 1, the Board of Veterans'
Appeals denied the veteran's claim for service connection for
residuals of a head injury and a cerebrovascular accident with mild
left hemiparesis; this decision constituted a final Board decision
with regard to the issue of service connection for residuals of a
head injury with cerebrovascular accident and hemiparesis.

- 2 -

2. The notice of disagreement that preceded the Board's April 1991
decision was received by the RO in July 1989.

3. In March 1992, the attorney began representing the veteran in
his claim for VA benefits.

4. The veteran's claim for service connection for residuals of a
head injury and a cerebrovascular accident with mild left
hemiparesis was appealed to the United States Court of Veterans
Appeals, and in November 1992, the Court remanded the case to VA.

5. Beginning in 1992, the attorney provided legal services in
support of the veteran's claim before the Board of Veterans'
Appeals and the VA's regional office; the attorney's services
included appearance at a Board of Veterans' Appeals hearing, filing
written arguments in support of the veteran's claim, filing
procedural papers to advance the veteran's claim, and obtaining
medical evidence to substantiate the claim

6. The support provided by the attorney before the Board of
Veterans' Appeals and VA regional office in the claim for service
connection for residuals of a head injury amounted to approximately
75 hours of attorney services.

7. The issues involved in the veteran's claim for service
connection for residuals of a head injury required the attorney to
address complex legal and medical questions.

8. In a June 1996 decision, the Board granted service connection
for residuals of a head injury, including the effects of a
cerebrovascular accident.

9. By rating decision dated in October 1996, the RO effectuated the
June 1996 Board decision and granted service connection for
intracerebral hemorrhage due to

3 -

aneurysm with an evaluation of 100 percent effective December 15,
1987, to April 1, 1988; for the period beginning April 1, 1988, the
RO assigned individuals ratings for the disabilities resulting from
the head injury to include, 20 percent for weakness of the left
upper extremity, 10 percent for weakness of the left side of the
face, and 10 percent for weakness of the left lower extremity.

10. By a rating decision dated in July 1997, the RO granted the
veteran service connection for adjustment disorder with depressed
mood as secondary to his service-connected residuals of a head and
assigned an additional 50 percent rating for the adjustment
disorder effective April 1, 1988.

11. Based on the legal services provided in obtaining grants of
service connection for the residuals of head injury, the veteran
has paid the attorney $l4,600.

CONCLUSIONS OF LAW

1. The criteria for charging a fee for services for representation
related to the issues of entitlement to service connection for
residuals of a head injury (intracerebral hemorrhage due to
aneurysm, weakness of the left upper extremity, weakness of the
left lower extremity, and weakness of the left side of the face),
and adjustment disorder are met. 38 U.S.C.A. 5904(c) (West 1991 &
Supp. 2000); 38 C.F.R. 20.609(c) (2000).

2. Total fees of $14,600.00, and no more, for services rendered on
the veteran's behalf for representation before VA and the Board in
connection with the claims of entitlement to service connection for
residuals of a head injury (intracerebral hemorrhage due to
aneurysm, weakness of the left upper extremity, weakness of the
left lower extremity, and weakness of the left side of the face),
service connection

4 -

for adjustment disorder are reasonable. 38 U.S.C.A. 5904(c)(2)
(West 1991 & Supp 2000); 38 C.F.R. 20.609(e), (f) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In June 1988, Dr. M. D. wrote that the veteran was unemployable
because of a stroke secondary to a cerebral hemorrhage.

In a July 1989 rating decision, the RO denied the veteran's claim
for service connection for residuals of a head injury.

In July 1989, the veteran submitted his notice of disagreement with
the July 1989 rating decision.

In April 1991, the Board denied the veteran's claim for service
connection for residuals of a head injury and a cerebrovascular
accident with mild left hemiparesis.

In March 1992, the attorney indicated that he was representing the
veteran.

The veteran appealed the Board's April 1991 decision to the U.S.
Court of Veterans Appeals (now the U.S. Court of Appeals for
Veterans Claims, hereinafter "the Court"), and the Court vacated
the Board's April 1991 decision in November 1992 and remanded the
case for further adjudication consistent with that Court decision.

In June 1993, the attorney represented the veteran in a hearing
before the Board of Veterans' Appeals. Following the hearing, the
Board remanded the veteran's claim

5 -

to the VA regional office for further development. In the course of
the development of the c,aim, the attorney corresponded with VA,
presented legal arguments in support of the claim, and assisted the
veteran in obtaining evidence to substantiate the claim. After
completion of the development ordered by the Board, the RO, in a
decision of October 1994, denied the veteran's claim for service
connection for disability resulting from a head injury in service.
The attorney continued to represent the veteran in appealing then
claim to the Board of Veteran's Appeals, and in a June 1996
decision, the Board granted service connection for residuals of a
head injury, including the effects of a cerebrovascular accident.

By rating decision dated October 1996, the RO granted service
connection for intracerebral hemorrhage due to aneurysm with an
evaluation of 100 percent effective December 15, 1987, to April 1,
1988. The RO also granted service connection for weakness of the
left upper extremity with a rating of 20 percent effective April 1,
1988; granted service connection for weakness of the left lower
extremity with an evaluation of 10 percent effective April 1, 1988;
and granted service connection for weakness of the left side of the
face with an evaluation of 10 percent effective April 1, 1988. The
veteran was assigned a combined rating of 100 percent from December
15, 1987, and a combined rating of 50 percent from April 1, 1988.

By rating decision dated July 1997, the RO granted the veteran
sen,ice connection for adjustment disorder with depressed mood and
assigned a 50 percent rating effective April 1, 1988. The combined
rating of the veteran was increased to 70 percent from April 1,
1988.

In a September 1997 fee agreement between the veteran and the
attorney, there was a provision that if past-due benefits were
payable, the Board was authorized to pay past-due benefits
sufficient to cover attorney's fees up to 20 percent: of past-due
benefits. The fee agreement stated that if no past-due benefits
were payable, or if

- 6 -

past-due benefits were insufficient to pay attorney's fees, then
payment of the fee was to be the veteran's responsibility. The
veteran agreed to pay the attorney's firm at a billing rate of $200
per hour.

In a November 2000 letter, the Office of the Chairman of the Board
of Veterans' Appeals wrote to the attorney that the Board would
review for reasonableness his fee agreement with the veteran.

In a December 2000 letter, the attorney asserted that any fee
collection from the veteran was based upon back benefits actually
received by him as stated in the fee agreement. He stated that his
fee was contingent upon a favorable decision, as that was the
firm's policy, and that they specifically advised their clients of
that. He stated that he had never collected a fee from a client for
representation on an appeal unless they received a favorable
decision.

In a March 2001 letter, the attorney wrote that the total amount of
legal fees received by his office from the veteran to date was $14,
600.00 for approximately 75 hours expended to date. He wrote that
this was based on a rate c,f $200 per hour when in fact their
normal billing rate had increased to $250 for the past number of
years. He stated that the period of time for services rendered
extended for over 8 years dating back to when they first saw the
veteran in 1992 through 2000. He stated that they had not billed
for this additional administrative work regarding this matter.

Analysis

In determining the reasonableness of the attorney's fee, there are
two questions before the Board. The first is the attorney's ability
to charge a fee, that is, whether he has met the requirements of 38
U.S.C.A. 5904(c) (West 1991 & Supp. 2000)

7 -

and 38 C.F.R. 20.609(c) (2000). The second is whether the fee is,
in fact, reasonable. See 38 C.F.R. 20.609(e) (2000).

The applicable statutory and regulatory provisions stipulate three
criteria that must be met before an attorney or agent may charge
claimants or appellants for their services. 38 U.S.C.A. 5904(c)(1)
(West 1991 & Supp. 2000); 38 Z.F.R. 20.609(c) (2000). These
criteria are: 1) promulgation by the Board of a final decision with
respect to the issue or issues involved; 2) the notice of
disagreement (NOD) which preceded the Board decision with respect
to the issue or issues involved was received by the RO on or after
November 18, 1988; and 3) the attorney or agent must have been
retained not later than one year following the date that the Board
decision with respect to the issue or issues involved was
promulgated.

In this case, all three conditions have been satisfied in that
there was an April 1991 final Board decision; the notice of
disagreement was filed after Nol(ember 18, 1988, and the attorney
was retained in March 1992, within one year of the April 1991 Board
decision, which constituted a final decision regarding the claim of
service connection for residuals of a head injury. See 38 U.S.C.A.
5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. 20.609(c) (2000).
Thus, the attorney has met the basic requirements for charging a
fee for services in this case.

The next question that must be resolved is whether the fees charged
are in fact reasonable. Factors to be considered in evaluation the
reasonableness of a fee are set out at 38 C.F.R. 20.609(e) and
include the following: (1) The extent and type of services the
representative performed; (2) the complexity of the case; (3) the
level of skill and competence required of the representative in
giving the services; (4) the amount of time the representative
spent on the case; (5) the results the representative achieved,
including the amount of any benefits recovered; (6) the level of
review to which the claim was taken and the level of the review at
which

8 -

the representative was retained; (7) rates charged by other
representatives for similar services; and (8) whether, and to what
extent, the payment of fees is contingent upon the results
achieved. The regulations provide that fees which total no more
than 20 percent of any past-due benefits awarded will be presumed
to be reasonable. 38 C.F.R. 20.609(f).

It should be noted that the veteran was awarded a total disability
rating based on individual unemployability (TDIU) in a decision by
the regional office in March 1998. However, the TDIU was allowed by
the RO the first time it reviewed the question. Thus, there was no
basis on which to appeal this claim to the Board of Veterans'
Appeals. Because the attorney may only charge a fee for service
provided with regard to an issue after that issue has been denied
by the Board the claim for a TDIU is not under consideration here.
The attorney fee in question will be assessed for reasonableness
based on the claim for service connection for residuals of a head
injury.

Under the provisions of the September 1997, written attorney-fee
agreement, the client agreed to pay the attorney a fee of $200 per
hour. In a March 2001 letter, the attorney confirmed that the total
amount of legal fees received by his office from the veteran to
date was $14,600 for approximately 75 hours expended. Although the
attorney has been extremely unclear as to certain aspects of the
fee arrangement, he has been very clear in asserting that the total
amount paid is $14,600. The attorney has also been unclear as to
the distinction between services provided in support of the claim
for service connection for residuals of a head injury as opposed to
services provided in support of the claim for a total disability
rating based on unemployability. Nonetheless, the voluminous
materials in the claims folder pertaining to the service connection
claim make it very clear that, by an overwhelming margin, most of
the attorney services were provided in support of the service
connection claim.

9 -

In considering the factors regarding reasonableness under 38 C.F.R.
20.609(e), it is appears that the September 1997 fee agreement was
not contingent upon the award of past-due benefits. In stating the
clients obligations, the agreement includes the following sentence:
"If no past due benefits are payable, or if past due benefits are
insufficient to pay my attorney's fee, then payment of the fee is
my responsibility." However, the attorney worked on the veteran's
case for several years, and the veteran's case was quite complex,
both legally and medically, with numerous neurological questions to
be addressed. The complete claim for service connection for
residuals of the head injury could only be resolved after
development with regard to several different disabling conditions
resulting from the head injury. The attorney appeared at a Board
hearing, presented written legal arguments, filed procedural
papers, and assisted in gathering important evidence. After working
on the case from 1992 to 1997, the attorney's efforts were
successful, with the RO eventually awarding service connection for
a number of disabilities, resulting in retroactive payments for
several severely disabling residuals of the head injury.

In light of the substantial benefits awarded the veteran, with
past-due benefits dating back to 1987, the attorney fees in this
case are reasonable. Thus, the evidence shows that the statutory
prerequisites for charging a fee for representation are met for
this claim, and that $14,600 in attorney fees, and no more, is
reasonable.

10-

ORDER

A fee may be charged for services rendered on the veteran's behalf
before VA and the Board in connection with a claim of entitlement
to service connection for residuals of a head injury (intracerebral
hemorrhage due to aneurysm, weakness of the left upper extremity,
weakness of the left lower extremity, and weakness of the left side
of the face), and adjustment disorder with depressed mood. Attorney
fees of $14,600, and no more, are reasonable.

G. H. Shufelt
Member, Board of Veterans' Appeals

- 11 -



